DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive.
In an effort to summarize the outstanding issues, with the sincere hopes of gaining positive momentum in the status of this application, the examiner submits the following:

The primary issue at hand is that Applicant disclose a Weft Knit textile sleeve (title, abstract, [0014]).  The tricot stitches are disclosed as being weft knit and extend along a circumferential direction of the wall [0014].  
The examiner, however, has well established the fact that tricot stitches are not weft knitted.  Tricot stitches are warp knitted.   Please see the evidentiary reference entitled “What is a Tricot Fabric” filed 6/11/2020.  Therein, the reference clearly states (see section ‘Tricot Characteristics’) that, “Tricot is a warp fabric.”  And under ‘Construction of Tricot Fabric,’ the reference states, “Tricot fabric are produced on a flatbed knitting machine, as opposed to a circular knitting machine.”  
Thus, two immediate inconsistencies in Applicant’s disclosure are found with respect to the common arts.  1) Applicants disclose (although no longer claim; see rejection under USC 112(a)) a tricot stich as weft knit.   And also 2) both disclose [0015] and claim (see claim 3) the weft knitting using a circular weft knitting machine.  This is not what a tricot stitch is (weft) nor is how it is made (circular knitting machine) (see rejection under USC 112(b)).  A tricot stitch is a warp knit made by a flatbed knitting machine. 

The above brings the examiner to the rejections under USC 112 (a)/(b):
Under USC 112(a), the examiner has rejected the pending claims because they no longer recite that the tubular wall is weft knit.  This is the very nature of Applicant’s disclosed invention (see Title).  In every embodiment, the tubular wall is weft knit.  Thus, to claim the tubular wall in the absence of directly reciting weft knit is not supported.  
Under USC 112(b), as just discussed above, the examiner has presented ample evidence showing that Applicant’s disclosure of tricot stitch is vague and/or indefinite.  How Applicant’s tricot stitch is formed such that it is weft knitted is not actually known, nor has Applicant offered any insight.
A further issue is thus also raised concerning how the tubular wall can be made entirely with tricot stitches.  If the invention is directed towards a warp knit tricot stitch, then a tubular wall entirely of tricot stitches makes sense; however Applicant never discloses this and this does not appear to be a simple matter of typography or lexicography.  Again, the context of tricot stitch both as disclosed and as claimed severely lacks clarity. 
 
To this end, the examiner has noted (both by presenting prior art of Avula, Tonooka, and also evidentiary reference KR2011061833).  In the latter, the KR document clearly depicts and state a weft inserted tricot stitch to form a base cloth.  Thus, tricot stitches are formed in the warp direction (up/down), but may be weft inserted to form a knit (weft knitted tricot stitch) using a weft thread (left/right).    
This is identically the case with Avula and Tonooka.  The textile wall of Avula is weft knit with desired interlinking yarns [0017], and that of Tonooka the warp knits are actually taught as weft-inserted into the knit [0031].  These are the only ways that a tricot stitch can be supplied as weft stitch (the interpretation of which, in light of Applicant’s Specification, is required for proper 
Thus, while Applicants argue regarding both Avula and Tonooka that neither teach a wall entirely of tricot stitch, the same issue are raised against that of Applicant.  Does Applicant mean weft inserted tricot stitch?  If so, how is it any different from that of Avula and/or Tonooka.  

The following questions are posed by the examiner to firmly establish the most appropriate direction to follow:  

Does Applicant mean to disclose/claim (a) “a weft inserted tricot stitch” or was it intended to be disclosed as a (b) “warp knit tricot stitch”?
If (a), then this must be entered in both the claims and as an amendment to the Specification.  This appears to be most consistent with Applicant’s disclosure.  However, the issues that remain are in that how can the wall be made entirely of tricot stitches if they are weft inserted.  In the case they are weft inserted (e.g. Tonooka), then there are additional warp patterns provided in the warp direction of the tubular wall.  Thus, the sub questions follow:
Precisely, how can the tubular wall be made entirely of weft inserted tricot stitches as it must necessarily also be warp knit?  (Note: this is the similar argument set forth by Applicant regarding Avula and/or Tonooka, that they can’t teach the entirely of tricot stitch for the reasons they are inserted).  
And, accordingly, how is this any different from the weft inserted warp (tricot) stitches of Avula and Tonooka? 
If (b), then Applicants must disclose the typographical error in use of weft vs warp, and the Specification would need to be amended appropriately and consistently.  However, Applicant would still need to provide information how the tricot stitches are formed, especially in light of the disclosed and claimed circular knitting machine, which generally is not
In the absence of answers to the aforementioned, Applicant’s arguments cannot be found persuasive.  

The following address any additional arguments not discussed above.  
Regarding arguments on p. 4 pertaining to Avula, Applicant’s argument is that the rejection should be withdrawn due to Avula’s teaching of (silver) weft knitting process, as opposed to be entirely of tricot stitches.
In response to this, [0017] of Avula is the important teaching paragraph which teaches interlacing yarns in a circular knitting process.  During the circular weft knitting process of inner textile wall 12, in addition to interlinking yarns with the desired type of knit stitch, at least one end of yarn is weft inserted, also referred to as being ‘laid in.’  Now, turning to Toonoka [0030], one learns that the knit is a weft inserted, with warp knit (Toonoka, [0017]) such as a tricot (Toonoka, [0031]).  Thus, it is the knit structure as a whole which is formed of tricot stitches as taught combination of Avula in Toonoka teach.  Thus the deficiencies are remedied.  
The examiner has established that Avula teaches the method of manufacture to include the weft knitting of stitches, but a deficiency exists as Avula does not expressly teach what type of stitches to use.   Thus, the examiner has resolved the level of ordinary skill in the art by providing reference to Tonooka who teaches weft knit insertion of tricot stitches for identical purposes and applications.  Motivation provided by the combined references in view of Avula and Tonooka is clear, to construct the finished product as taught by Avula.  One skilled in the art would understand the weft inserted knit stitches of Avula (Avula, [0017]) to include those well known in the art, including tricot stitches as taught by Tonooka (Tonooka, [0031]).  One skilled in the art, not knowing which stitch type to use in the invention of Avula, would know to look to Tonooka for remedying the deficiency in the explained art.  An obvious 
Tricot stitches are a well-known form of knit stitch.  The selection of tricot stitches would be clearly obvious over the cited art for the foremost purposes of providing a stitch sufficient for the intended usage of the sleeve of Avula.  

Regarding the argument on p. 4 of Tonooka, Applicant points out that [0031] of Tonooka is directed to ‘warp stitches’ and not ‘weft’ as suggested by the examiner.  
To this, the tricot stitches are (indeed) warp stitches, however, they may be weft inserted.  Tonooka is clearly directed to weft-inserted warp knit (Tonooka [0031]).  

Applicant argues on p. 4-5 that neither Avula nor Tonooka teach the tricot stitches ‘extending along a circumferential direction of the tubular wall.’ 
The knits are clearly taught to be formed with a circular knitting process (Avula, [0017]).  Thus, the examiner notes, that the stitches extending along a (circular) circumferential direction of the tubular wall.  Put another way, Applicant has provided no distinction from the taught tricot stitches of the prior art and that as claimed.  As the tricot stitches are throughout the knit fabric, they would extend circumferentially as well as longitudinally.  More concrete terms would be claim machine direction or directions of the wales or ribs, but none of this is neither claimed nor disclosed.  Thus, the prior art appears to teach the same knitting process as that as claimed with no objective differences being brought to the attention of the examiner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C ORTMAN JR. whose telephone number is (571)272-0948.  The examiner can normally be reached on Mon-Tue 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        


/KEVIN C ORTMAN JR./Examiner, Art Unit 1782